Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election of Group II (claims 14-15) in the reply filed on 12/21/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant further adds claims 16-22 in amendments of 12/21/2020. Claims 14-22 are currently under examination and the subject of the present Office Action. Claims 1-13 are withdrawn from consideration and have been cancelled by applicant.
As such, the restriction is made final.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/22/2020 has been considered here.

Specification
The disclosure is objected to because of the following informalities: Page 7, line 8 reads, “Edison’s disease”, which should read “Addison’s disease”.  
Appropriate correction is required.

Claim Objections
Claim 21 objected to because of the following informalities:  “Edison’s disease” should read “Addison’s disease”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating inflammatory bowel disease (IBD), does not reasonably provide enablement for preventing any and all inflammatory diseases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands Factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. All of the factors have been considered with regard to the claims, with the most relevant factors discussed below: 

The breadth of the claims: The instant claims are deemed very broad as they are directed to preventing or treating any and all inflammatory diseases using any and all graphene nano-structures in any and all methods of administration in any and all dosage amounts to any and all subjects.

The nature of the invention: the instant invention is directed towards a method of treating or preventing inflammatory disease.

The state of the prior art: Shown in US PGPUB 20160193249 A1 (Tour, 2016), carbon material, specifically nanomaterial such as graphene quantum dots, graphene, graphene oxide, carbon black, activated carbon, carbon nanotubes, ultra-short single-walled carbon nanotubes (also referred to as hydrophilic carbon clusters or HCCs) and combinations thereof (see Tour, paragraph 0005), has been known as a viable treatment for inflammatory diseases, such as chronic inflammatory diseases, autoimmune diseases, T cell-mediated diseases, T cell-mediated autoimmune diseases, T cell-mediated inflammatory diseases, multiple sclerosis, rheumatoid arthritis, reactive arthritis, ankylosing spondylitis, systemic lupus erythematosus, glomerulonephritis, psoriasis, scleroderma, alopecia aerata, type 1 diabetes mellitus, celiac sprue disease, colitis, pernicious anemia, encephalomyelitis, vasculitis, thyroiditis, Addison's disease, Sjogren's syndrome, antiphospholipid syndrome, autoimmune cardiomyopathy, autoimmune hemolytic anemia, autoimmune hepatitis, autoimmune inner ear disease, autoimmune lymphoproliferative disorder, autoimmune peripheral neuropathy, pancreatitis, polyendocrine syndrome, thrombocytopenic purpura, uveitis, Behcet's disease, narcolepsy, myositis, polychondritis, asthma, chronic obstructive pulmonary disease, graft-versus-host disease, chronic graft rejection, and combinations thereof (see Tour, paragraph 0009) by reducing or inhibiting t cell mediated reactions (see Tour, paragraph 0010), reduces or inhibits proliferation of targeted t cells, or reduces or inhibits cytokine production by targeted T cells (see Tour, paragraph 0011). 

There is no support in the instant specification that suggests that the instantly claimed invention will prevent any and all inflammatory diseases, as a result, one with ordinary skill in the art would have to result to trial and error experimentation in order to practice the invention commensurate in scope with the claims. 

The amount of direction provided by the inventor: There is nothing in the instant specification that would indicate that the claimed invention would work to prevent any and all inflammatory diseases. The instant specification gives various examples of how the nano-GOs and GQDs affect T cells as well as M1/M2 macrophages, however the instant specification does not provide direction for preventing any and all inflammatory diseases. The direction of the inventions is leading towards is providing using the graphene nano-structures to treat inflammation from IBD, rather than prevent any and all inflammatory diseases. 

The presence or absence of working examples: All examples in the instant specification are drawn to in vitro setting or in mice. There are no examples in the instant specification that shows that the instant method would be successful in preventing or even treating any and all inflammatory disease in subjects other mice or cells.  

The quantity of experimentation: Given that the instant claims encompass a method prevent any and all inflammatory diseases using the graphene nano-structures as an active ingredient, one skilled in the art would have to undertake a burdensome amount of research to show that the claimed invention could prevent any and all inflammatory diseases. 

The relative skill of those in the art: the skill of one of ordinary skill in the art is very high, e.g., Ph.D. and M.D. level technology.

Claims 15-22 are rejected as they are dependent on claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation “which is for…” but it is unclear as to what the metes and bounds of the limitation are. For example, does the subject have to be displaying or feeling these issues or does the disease have these symptoms? Does the administration of the composition cause the issues or allow for the subject to recover from them? The claim limitations are unclear, thus one with ordinary skill would not understand the metes and bounds of the claim, and as such claim 15 is indefinite. For purposes of search and examination, claim 15 is understood as “The method of claim 14, wherein the symptoms of the inflammatory disease are treated by the administration of the composition, wherein the symptoms 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16, 18-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US PGPUB 20160193249 A1 (Tour, 2016; US PGPUB of JP 2016-529310; as submitted on IDS of 05/22/2020) as evidenced by NPL1 (Shen et al., 2020).

In regards to claims 14, 16 and 18, Tour teaches a method of treating an inflammatory disease by administering a carbon material (see Tour, abs). The carbon material includes graphene quantum dots or graphene oxide, among others (see Tour, paragraph 0005). The carbon materials are in the form of nanomaterial with diameters ranging from about 1nm to about 10nm (see Tour, paragraph 0042). Further, Tour teaches that the carbon material is oxidized via a plurality of functional groups, such as carboxyl groups, oxides, or hydroxyl groups (see Tour, paragraph 0007), which meets the definition of a graphene oxide as described in the specification as filed, page 5, lines 3-6. 
In regards to claims 19, Tour teaches that the carbon materials are in the form of nanomaterial with diameters ranging from about 1nm to about 10nm (see Tour, paragraph 0042). Further, according 
In regards to claim 20, Tour teaches that the composition inhibits the production of pro-inflammatory cytokines such as IFN-γ (see Tour, paragraph 0084). 
In regards to claim 21, the composition is used to treat various inflammatory diseases such as rheumatoid arthritis, Addison’s disease, type I diabetes mellitus, systemic lupus erythematosus, scleroderma, Behcet’s disease, multiple sclerosis, Sjogren’s syndrome, psoriasis, and colitis (see Tour, paragraph 0073).  

Claim(s) 14, 15, 20-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US PGPUB 20130216581 A1 (Fahmy, 2013; as submitted on IDS of 05/22/2020) as evidenced by NPL2 (screenshot of https://www.mayoclinic.org/diseases-conditions/crohns-disease/symptoms-causes/syc-20353304, 2020).

In regards to claims 14 and 21-22, Fahmy teaches a carbon nanotube-based compositions for activating immune responses (see Fahmy, paragraph 0014). Fahmy teaches that carbon nano-tubes are graphene structures in a cylindrical shape (see Fahmy, paragraph 0070) which function as high surface area scaffolds for the attachment of antigens and/or T cell ligands (see Fahmy, abstract). The antigens may be of any autoimmune or inflammatory disease such as rheumatoid arthritis, diabetes mellitus, multiple sclerosis, myasthenia gravis, scleroderma, Sjogren’s syndrome, ulcerative colitis, Crohn’s disease, systemic lupus erythematosus, and autoimmune thyroiditis, among others (see Fahmy, paragraph 0116). 

In regards to claim 20, Fahmy teaches that the composition activates T cells, increasing their proliferation, cytokine production, differentiation, effector functions and/or survival (see Fahmy, paragraph 0195). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20160193249 A1 (Tour, 2016; US PGPUB of JP 2016-529310; as submitted on IDS of 05/22/2020).

The teachings of Tour have been described supra in regards to claims 14, 16, and 18-21. 

Tour is silent on the method wherein the nano-GO has an average diameter of 15 to 50nm.
	
	Tour teaches that the carbon materials are in the form of nanomaterial with diameters ranging from about 1nm to about 10nm (see Tour, paragraph 0042). MPEP 2144.05 states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, thus there is a prima facie case of obviousness as it would be obvious to one with 

In regard to claim 17, Tour does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Tour with a reasonable expectation of success to obtain the method of using a graphene nano-structure with a diameter of 15nm to treat an inflammatory disease. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the method of using a graphene nano-structure with a diameter of 15nm to treat an inflammatory disease of the instant claims with predictable results.

s 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20160193249 A1 (Tour, 2016; US PGPUB of JP 2016-529310; as submitted on IDS of 05/22/2020) in view of US PGPUB 20130216581 A1 (Fahmy, 2013; as submitted on IDS of 05/22/2020).

The teachings of Tour have been described supra in regards to claims 14, 16-21.

Tour is silent on the method being used to treat Crohn’s disease or ulcerative colitis.

The teachings of Fahmy have been described supra in regards to claims 15 and 22.

It would be obvious to one with ordinary skill in the art at the time of the effective filing date to use the teachings of Tour and Fahmy to formulate a method of using carbon nanomaterials, such as graphene quantum dots or graphene oxide, of Tour and attaching the t cell ligands and/or antigens of Fahmy to treat Crohn’s disease and ulcerative colitis, as taught by Fahmy (see Fahmy, paragraph 0116) as both teach similar methods of treating several inflammatory diseases. One with ordinary skill in the art at the time of the effective filing date would be motivated to combine the use of carbon nanomaterials to treat inflammatory disease as taught in Tour with the attachment of t cell ligands and/or antigens as taught by Fahmy to treat inflammatory diseases such as Crohn’s disease and ulcerative colitis and their symptoms according to the methods of attaching t cell ligands/antigens (see Fahmy, paragraphs 0076-0078) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611